Citation Nr: 1518215	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP).



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1987.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the RO in Muskogee, Oklahoma.  


FINDING OF FACT

The Oregon Institute of Technology, where the Veteran has sought a training program in C++ Programming, is not a community college or technical school.


CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under VRAP are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP).  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Section 211(b).

Pursuant to the VRAP, an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program.  Section 211(e).

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C.A. § 3452(b).

The terms "community college" and "technical school" are not clearly defined by the VRAP law or elsewhere in VA law.  Several analogous terms, however, are defined.  First, under VA regulations, an institution of higher learning is a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree.  38 C.F.R. § 21.4200(h).  Second, an undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelors' degrees and first professional degrees.  38 C.F.R. § 21.4200(f).  Finally, a vocational or professional objective is one that leads to an occupation.  38 C.F.R. § 21.7520(b)(28). 

Because the terms are not otherwise defined under VA law, the Board will look to federal education law.  Within federal education law, the term community college is defined as an institution of higher education that, among other things, does not provide an educational program for which it awards a bachelor's or equivalent degree and provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  34 C.F.R. § 607.7; 34 C.F.R. § 400.4; 20 U.S.C.A. § 1058.

Under federal education law, technical schools, referred to as "tech-prep" are defined as, among other things, a combined secondary and postsecondary program that leads to an associate degree or two-year certificate in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business.  34 C.F.R. § 406.5. 

Initially, there is no material dispute that the Veteran meets the threshold eligibility requirements for participation.  Section 211(e).  There is also no dispute that his chosen course of study in C++ Programming would otherwise qualify as a program of education.  38 U.S.C.A. § 3452(b).  The Agency of Original Jurisdiction (AOJ) also did not dispute that the program provides training for a high-demand occupation, which the Veteran's application identifies as "Electrical and Electronics Engineering Technician"; this is a high-demand occupation, as determined by the Commissioner of Labor Statistics.  See Veterans Opportunity to Work, Veterans Retraining Assistance Program, High Demand Occupations, available at http://benefits.va.gov/VOW/education.asp.  It is also not materially in dispute that the Veteran attended the school on a full-time basis for his computer training program which he reported to have started on June 24, 2013.

Nonetheless, the appeal must be denied because the Oregon Institute of Technology is not a community college or technical school by meaning of the law.  First, the Board notes that the Veteran does not contend that the Oregon Institute of Technology is a community college.  See 34 C.F.R. § 607.7(1) (defining a community college as an institution of higher education that "does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree)).  Instead, the Veteran argues that the Oregon Institute of Technology should be regarded as a "technical school" for VRAP eligibility purposes.

Second, the Veteran argues that he believes the Oregon Institute of Technology is a technical school because the school advances training "through hands-on knowledge" and offers a "practical education."  He believes that it was founded as a technical school that offers employment-preparation skills.  The Veteran also makes arguments that his options are limited in his city and that the closest community college does not offer classes which suit his needs.  See May 2013 Notice of Disagreement.  Despite the Veteran's arguments, the Board finds that the Oregon Institute of Technology is not technical school as defined by the law, despite the school's technology-oriented curriculum in applied technologies, engineering, health professions, applied sciences, and management.  When evaluating the degree programs offered by Oregon Institute of Technology, it is clear that the institution offers many 4-year degrees; indeed, most of the programs are designed to lead to a 4-year degree.  In this sense, the Veteran is correct in that Oregon Institute of Technology offers 2-year programs.  A web search and VA's Web Enhanced Approval Management System (WEAMS) report shows that there are at least associate degrees in the field of engineering technology.  See VA Form 22-1998 (WEAMS report); Oregon Institute of Technology Website, available at http://www.oit.edu/academics/degrees/computer-engineering-technology.  However, most of the school's curriculum is heavily focused on a 4-year degree program.  Thus, for VRAP eligibility purposes, Oregon Institute of Technology is not a community college or a technical school, primarily offering two-year degrees.

The Board notes that Oregon Institute of Technology is assigned a certain facility code - 11933137- which is a code pre-determined by VA to describe the type of educational facility.  See VA Form 22-1998 (WEAMS report).  The first digit indicates that the institution is public.  The second digit signifies the type of educational facility.  "1" is assigned for "university, college, professional or technological" and there is a separate identifying code for "technical" facilities.  It is clear from VA's assignment of the facility code that Oregon Institute of Technology is a technological public university or institution for higher learning versus a technical school.  Because the Veteran's school is not a "community colleges" or "technical school," it does not satisfy the requirements of the VRAP.  

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Congress has limited VRAP benefits for retraining assistance to degree or certificates pursued at a "community college or technical school."  Oregon Institute of Technology is different from a "technical school" in that it primarily offers 4-year degree programs.  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for VRAP educational benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits under VRAP is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


